DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Status 
Claims 1-30 are currently being examined.
The claim objection made with respect to a limitation of Claim 1 has been resolved and the objection is withdrawn based on Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1, 2, 7, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al (US Patent No. 9,826,213) in view of Trehan (US Patent Application Publication No. 2019/0102654).
With respect to independent Claim 1, Russell et al discloses the limitations of independent claim 1 as follows:
A validation system comprising:
a wrapper for placing wrap around a platform having items stacked thereon,  (See Col. 7, Lines 30-50; Col. 13, Lines 58-67; Fig. 2A; Ref. Numerals 207(platform), 210(wrapper), 209(items)
each item having an associated SKU,  (See Col. 10, Lines 9-20; Fig. 1; Ref. Numeral 170(image based identifier-SKU)
a camera mounted to the wrapper,	(See Col. 7, Lines 30-50; Figs. 1, 2A; Ref. Numerals 215(camera), 210(wrapper)
the camera configured to image the items prior to wrapping of the items on the platform; (See Col. 7, Lines 30-50; Col. 10, Lines 9-20; Figs. 1, 2A; Ref. Numeral 170(image based identifier-SKU), 207(platform), 209(items), "images"(images)  and
at least one computer programmed to analyze images generated by the camera to identify SKUs of the items on the platform.  (See Col. 7, Lines 30-50; Col. 13, Lines 58-67; Fig. 2A; Ref. Numerals 207(platform), 209(items)
Russell et al, however, does not disclose the limitations related to each item being associated with a SKU and a computer programmed to analyze images to identify the SKU’s of the items.   With respect to those limitations, Trehan teaches the following:
each item having an associated SKU,  (See Pars. 0048, 0050-0053, 0056; Figs. 1, 2, 3a; Ref. Numerals 102(camera), 108(computer), 202(images), 204(SKU), 301,302(item)
a computer programmed to analyze images generated by the camera to identify SKUs of the items on the platform.  (See Pars. 0048, 0050-0053, 0056; Figs. 1, 2, 3a; Ref. Numerals 102(camera), 108(computer), 202(images), 204(SKU), 301,302(item)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Russell et al with the teachings of Trehan to have a computer programmed to analyze images generated by the camera to identify SKUs of the items so that a verification could be more easily made of items that are loaded to fulfill an order.  A person with skill in the art would be motivated to incorporate the teachings of Trehan because they are a known work in the same field of endeavor (ie, using a computer to identify SKUs associated with items from images of 

With respect to Claim 2, which depends from independent claim 1, Russell et al and Trehan together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Russell et al discloses as follows:
The validation system of claim 1 wherein the wrapper includes a turntable for receiving and rotating the platform thereon during wrapping of the items stacked on the platform.  (See Col. 7, Lines 30-50; Col. 13, Lines 58-67; Fig. 2A; Ref. Numerals 205(wrap), 207(platform), 210(wrapper), 216(turntable)

With respect to Claim 7, which depends from independent claim 1, Russell et al and Trehan together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 7, Russell et al discloses:
The validation system of claim 1 wherein the wrapper is configured to travel around the platform and items with a roll of the wrap to wrap around the platform and items.  (See Col. 7, Lines 30-50; Col. 13, Lines 58-67; Fig. 2A; Ref. Numerals 207(pallet), 212(wrapper), 205(wrap)

With respect to independent Claim 22, Russell et al discloses the limitations of independent claim 22 as follows:
A training station for a validation system comprising:
a turntable for supporting an item thereon;	(See Col. 7, Lines 30-50; Col. 13, Lines 58-67; Fig. 2A; Ref. Numerals 205(wrap), 207(platform), 210(wrapper), 216(turntable)
a camera directed toward the turntable for capturing images of the item on the turntable at multiple angles; and	(See Col. 7, Lines 30-50; Col. 10, Lines 9-20; Figs. 1, 2A; Ref. Numeral 170(image based identifier-SKU), 207(platform), 209(items), 215(camera), 216(turntable), "images"(images)
Russell et al, however, does not disclose the limitations related having a computer programmed to receive the images of the item and to receive identification of a SKU associated with the item.   With respect to that limitation, Trehan teaches the following:
a computer programmed to receive the images of the item and to receive identification of a SKU associated with the item.  (See Pars. 0048, 0050-0053, 0056; Figs. 1, 2, 3a; Ref. Numerals 102(camera), 108(computer), 202(images), 204(SKU), 301,302(item)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Russell et al with the teachings of Trehan to have a computer programmed to analyze images generated by the camera to identify SKUs of the items so that a verification could be more easily made of items that are loaded to fulfill an order.  A person with skill in the art would be motivated to incorporate the teachings of Trehan because they are a known work in the same field of endeavor (ie, using a computer to identify SKUs associated with items from images of the items) which would prompt its use in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 26, which depends from independent claim 22, Russell et al and Trehan together teach all of the limitations of Claim 22 which are incorporated herein by reference.   With respect to Claim 26, Russell et al and 
The training station of claim 22 in combination with a machine learning model (See Trehan: Pars. 0048, 0050-0053, 0056; Figs. 1, 2, 3a; Ref. Numerals 102(camera), 108(computer), 202(images), 204(SKU), 301,302(item) trained on the images of the item. (See Russell et al: Col. 7, Lines 30-50; Col. 10, Lines 9-20; Figs. 1, 2A; Ref. Numeral 170(image based identifier-SKU), 207(platform), 209(items), 215(camera), 216(turntable), "images"(images)	

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al in view of Trehan, as applied to the claims set forth above, and in further view of Broussard (US Patent Application Publication No. 2007/0126578).
With respect to Claim 3, which ultimately depends from independent claim 1, Russell et al and Trehan together teach all of the limitations of Claim 1 and Claim 2 which are incorporated herein by reference.   With respect to Claim 3, Broussard discloses as follows:
The validation system of claim 2 wherein the wrapper includes an RFID reader for reading an RFID tag on the platform when it is on the turntable.  (See Par. 0150; Fig. 4; Ref. Numeral 422(RFID tag), 428(RFID reader), 442(pallet), "pallet wrapper""(not shown)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Russell et al and Trehan with the teachings of Broussard to have the validation system include an RFID reader because it is common for packages to be shipped to have an RFID tag attached to the package to provide information related to the package.  A person with skill in the art would be motivated to incorporate the teachings of Broussard because they are a known work in the same field of endeavor (ie, employing an RFID reader to read RFID tags on packages) which would prompt its use in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 8, which depends from independent Claim 1, Russell et al and Trehan together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 3, Broussard discloses as follows:
The validation system of claim 1 wherein the wrapper includes an RFID reader for reading an RFID tag on the platform to be wrapped.   (See Par. 0150; Fig. 4; Ref. Numeral 422(RFID tag), 428(RFID reader), 442(pallet), "pallet wrapper""(not shown)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Russell et al and Trehan with the teachings of Broussard to have the validation include an RFID reader because it is common for packages to be shipped to have an RFID tag attached to the package.  A person with skill in the art would be motivated to incorporate the teachings of Broussard because they are a known work in the same field of endeavor (ie, employing an RFID reader to read RFID tags on packages) which would prompt its use in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al in view of Trehan, as applied to the claims set forth above, and in further view of Therkildsen (US Patent Application Publication No. 2013/0017051) and Schuler et al (US Patent Application Publication No. 2007/0174148).
With respect to Claim 4, which ultimately depends from independent claim 1, Russell et al and 
The validation system of claim 2 further including a weight sensor configured to measure the loaded platform on the turntable, (See Therkildsen: Pars. 0053, 0054, 0065; Fig. 1; Ref. Numerals 4(turntable), 5(pallet), 17(items), "load cell"(weight sensor-not shown)	
wherein the at least one computer is programmed to compare a measured weight of the loaded platform from the weight sensor to an expected weight of the loaded platform.  (See Schuler et al: Pars. 0026; Figs. 2, 4; Ref. Numerals 104(pallet), 110(weight sensor), 202,204,206,208(items), "server"(computer-not shown)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Russell et al and Trehan with the teachings of: a) Therkildsen to have the validation system include a weight sensor to measure the load on the platform because it is common practice to measure a load on a platform to ensure it meets an expected weight, and b) Schuler et al to compare the weight of the load with an expected weight of the load in order to Address the discrepancy.  A person with skill in the art would be motivated to incorporate the teachings of Therkildsen and Schuler et al because they are a known work in the same field of endeavor (ie, using a weight sensor to measure the weight of a load on a platform and determine a discrepancy between the actual weight of the load and an expected weight of the load) which would prompt their respective teachings to be employed in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 11, which depends from independent claim 1, Russell et al and 
The validation system of claim 1 further including a weight sensor configured to measure a weight of the platform and items, (See Therkildsen: Pars. 0053, 0054, 0065; Fig. 1; Ref. Numerals 4(turntable), 5(pallet), 17(items), "load cell"(weight sensor-not shown)	
wherein the at least one computer is programmed to compare the measured weight of the platform and items from the weight sensor to an expected weight of the platform and items.  (See Schuler et al: Pars. 0026; Figs. 2, 4; Ref. Numerals 104(pallet), 110(weight sensor), 202,204,206,208(items), "server"(computer-not shown)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Russell et al and Trehan with the teachings of: a) Therkildsen to have the validation system include a weight sensor to measure the load on the platform because it is common practice to measure a load on a platform to ensure it meets an expected weight, and b) Schuler et al to compare the weight of the load with an expected weight of the load in order to Address the discrepancy.  A person with skill in the art would be motivated to incorporate the teachings of Therkildsen and Schuler et al because they are a known work in the same field of endeavor (ie, using a weight sensor to measure the weight of a load on a platform and determine a discrepancy between the actual weight of the load and an expected weight of the load) which would prompt their respective teachings to be employed in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Russell et al in view of Trehan, Therkildsen, and Schuler et al, as applied to the claims set forth above, and in further view of Broussard 
 Claim 5, which ultimately depends from independent claim 1, Russell et al and Trehan together teach all of the limitations of Claim 1, and Russell et al, Trehan. Therkildsen, and Schuler et al together teach all of the limitations of Claim 4, which are incorporated herein by reference.   With respect to Claim 5, Broussard discloses as follows:
The validation system of claim 4 wherein the wrapper includes an RFID reader for reading an RFID tag on the platform when it is on the turntable.  (See Par. 0150; Fig. 4; Ref. Numeral 422(RFID tag), 428(RFID reader), 442(pallet), "pallet wrapper"(not shown)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Russell et al, Trehan, Therkildsen, and Schuler et al with the teachings of Broussard to have the validation system include an RFID reader because it is common for packages to be shipped to have an RFID tag attached to the package to provide information related to the package.  A person with skill in the art would be motivated to incorporate the teachings of Broussard because they are a known work in the same field of endeavor (ie, employing an RFID reader to read RFID tags on packages) which would prompt its use in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Russell et al in view of Trehan, Therkildsen, Schuler et al, and Broussard, as applied to the claims set forth above, and in further view of Bastian, II et al (US Patent Application Publication No. 2019/0322451).
With respect to Claim 6, which ultimately depends from independent claim 1, Russell et al and Trehan together teach all of the limitations of Claim 1, and Russell et al, Trehan. Therkildsen, Schuler et al, and Broussard together teach all of the limitations of Claim 5, which 
The validation system of claim 5 wherein
the platform is a pallet, (See Russell et al: Col. 7, Lines 30-50; Col. 13, Lines 58-67; Fig. 2A; Ref. Numerals 207(platform), 209(items)
the SKUs (See Trehan: Pars. 0048, 0050-0053, 0056; Figs. 1, 2, 3a; Ref. Numerals 102(camera), 108(computer), 202(images), 204(SKU), 301,302(item) are containers of beverage containers, (See Bastian, II et al: Pars. 0090, 0129; Fig. 1; Ref. Numerals 127(pallet), 130(beverage container), SKU(cases of beverage containers)  and
the at least one computer includes a machine learning model trained to identify the SKUs (See Trehan: Pars. 0048, 0050-0053, 0056; Figs. 1, 2, 3a; Ref. Numerals 102(camera), 108(computer), 202(images), 204(SKU), 301,302(item) of the containers of the beverage containers.  (See Bastian, II et al: Pars. 0090, 0129; Fig. 1; Ref. Numerals 127(pallet), 130(beverage container), SKU(cases of beverage containers)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Russell et al, Trehan, Therkildsen, Schuler et al, and Broussard with the teachings of Bastian, II et al to have the containers be filled with beverage containers.  A person with skill in the art would be motivated to incorporate the teachings of Bastian, II et al because it teaches containers that are filled with beverage containers which would prompt the use of containers filled with beverage containers in the same field of application based on obvious similarities in the containers being handled in the validation system that would be recognized by one of ordinary skill in the art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Russell et al in view of Trehan and Broussard, as applied to the claims set forth above, and in further view of Therkildsen and Schuler et al.
With respect to Claim 9, which ultimately depends from independent claim 1, Russell et al and Trehan together teach all of the limitations of Claim 1, and Russell et al, Trehan, and Broussard together teach all of the limitations of Claim 8, which are incorporated herein by reference.   With respect to Claim 9, Therkildsen and Schuler et al disclose as follows:
The validation system of claim 2 further including a weight sensor configured to measure the platform and the items, (See Therkildsen: Pars. 0053, 0054, 0065; Fig. 1; Ref. Numerals 4(turntable), 5(pallet), 17(items), "load cell"(weight sensor-not shown)	
wherein the at least one computer is programmed to compare a measured weight of the platform and items from the weight sensor to an expected weight of the platform and the items.  (See Schuler et al: Pars. 0026; Figs. 2, 4; Ref. Numerals 104(pallet), 110(weight sensor), 202,204,206,208(items), "server"(computer-not shown)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Russell et al, Trehan, and Broussard with the teachings of: a) Therkildsen to have the validation system include a weight sensor to measure the load on the platform because it is common practice to measure a load of items on a platform to ensure it meets an expected weight, and b) Schuler et al to compare the weight of the platform with the items with an expected weight of the loaded platform in order to address the discrepancy that is identified.  A person with skill in the art would be motivated to incorporate the teachings of Therkildsen and Schuler et al because they are a known work in the same field of endeavor (ie, using a weight sensor to measure the weight of a load on a platform and determine a discrepancy between the actual weight of the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Russell et al in view of Trehan, as applied to the claims set forth above, and in further view of Bastian, II et al.
With respect to Claim 10, which depends from independent claim 1, Russell et al and Trehan together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 10, Russell et al, Trehan, and Bastian, II et al disclose as follows:
The validation system of claim 1 wherein the platform is a pallet (See Russell et al: Col. 7, Lines 30-50; Col. 13, Lines 58-67; Fig. 2A; Ref. Numerals 207(platform), 209(items)and the items are containers of beverage containers, (See Bastian, II et al: Par. 0090; Fig. 1; Ref. Numerals 127(pallet), 130(beverage container)  and
the at least one computer includes a machine learning model trained to identify  (See Trehan: Pars. 0048, 0050-0053, 0056; Figs. 1, 2, 3a; Ref. Numerals 102(camera), 108(computer), 202(images), 204(SKU), 301,302(item)  the containers of the beverage containers. (See Bastian, II et al: Pars. 0090, 0129; Fig. 1; Ref. Numerals 127(pallet), 130(beverage container), SKU(cases of beverage containers)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Russell et al and Trehan with the teachings of Bastian, II et al to have the containers be filled with beverage containers.  A person with skill in the art would be motivated to incorporate the teachings of Bastian, II et al because it teaches containers that are filled with beverage .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Trehan in view of Russell et al.
With respect to independent Claim 12, Trehan discloses the limitations of independent claim 12 as follows:
A validation system comprising:
at least one computer having a machine learning model trained with images of the plurality of SKUs, (See Pars. 0048, 0050-0053, 0056; Figs. 1, 2, 3a; Ref. Numerals 102(camera), 108(computer), 202(images), 204(SKU), 301,302(item)
the at least one computer further programmed to perform the following operations:		
a) identify the plurality of SKUs based upon the machine learning model and images from the at least one camera; (See Pars. 0048, 0050-0053, 0056; Figs. 1, 2, 3a; Ref. Numerals 102(camera), 108(computer), 202(images), 204(SKU), 301,302(item) and
b) train the machine learning model based upon at least one of the images from the at least one camera of at least one of the plurality of SKUs.  (See Pars. 0048, 0050-0053, 0056; Figs. 1, 2, 3a; Ref. Numerals 102(camera), 108(computer), 202(images), 204(SKU), 301,302(item)
Trehan, however, does not disclose the limitation related to having at least one camera configured to image a plurality of SKUs stacked on a platform.   With respect to that limitation, Russell et al teaches the following:
at least one camera configured to image a plurality of SKUs stacked on a platform; (See Col. 7, Lines 30-50; Col. 10, Lines 9-20; Figs. 1, 2A; Ref. Numeral 170(image based identifier-SKU), 207(platform), 209(items), "images"(images)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Trehan with the teachings of Russell et al to use the Trehan computer programmed with a machine learning model to analyze the images of items stacked on a platform, from the camera of Russell et al, so that the images could be used to train the machine learning model to identify SKUs based upon at least one of the images from the camera.  A person with skill in the art would be motivated to incorporate the teachings of Russell et al because they are a known work in the same field of endeavor (ie, using a camera to take images of items, stacked on a platform, that require identification of the associated SKUs) which would prompt its use in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Trehan in view of Russell et al, as applied to the claims set forth above, and in further view of Bastian, II et al.
With respect to Claim 13, which depends from independent claim 12, Trehan and Russell et al together teach all of the limitations of Claim 12 which are incorporated herein by reference.   With respect to Claim 13, Trehan and Bastian, II et al disclose as follows:
The system of claim 12 wherein the machine learning model is trained (See Trehan: Pars. 0048, 0050-0053, 0056; Figs. 1, 2, 3a; Ref. Numerals 102(camera), 108(computer), 202(images), 204(SKU), 301,302(item) with images of cases of beverage containers. (See Bastian, II et al: Pars. 0090, 0129; 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Trehan and Russell et al with the teachings of Bastian, II et al to have the machine learning model trained with cases of beverage containers.  A person with skill in the art would be motivated to incorporate the teachings of Bastian, II et al because it teaches cases that are filled with beverage containers which would prompt the use of cases filled with beverage containers in the field of machine learning based on obvious similarities in the cases being handled in the validation system would be recognized by one of ordinary skill in the art.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Russell et al, Trehan, and Bastian, II et al, as applied to the claims set forth above, and in further view of Turkelson et al (US Patent Application Publication No. 2021/0004589).
With respect to Claim 14, which ultimately depends from independent claim 12, Russell et al and Trehan together teach all of the limitations of Claim 12, and Russell et al, Trehan, and Bastian, II et al together teach all of the limitations of Claim 13,  which are incorporated herein by reference.   With respect to Claim 14, Turkelson et al discloses as follows:
The system of claim 13 wherein the at least one computer is further programmed to receive feedback from a user regarding the at least one of the images and to perform operation b) based upon the feedback from the user.  (See Pars. 0015, 0223, 0230, 0234, 0280, 0281; Fig. 17)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Russell et al, Trehan, and Bastian, II et al with the teachings of Turkelson et al to receive feedback from a user regarding the at least one of the images, in order to make adjustments with respect to the .


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Russell et al and Trehan, as applied to the claims set forth above, and in further view of Turkelson et al (US Patent Application Publication No. 2021/0004589).
With respect to Claim 15, which depends from independent claim 12, Russell et al and Trehan together teach all of the limitations of Claim 12, which are incorporated herein by reference.   With respect to Claim 15, Turkelson et al discloses as follows:
The system of claim 12 wherein the at least one computer is further programmed to receive feedback from a user regarding the at least one of the images and to perform operation b) based upon the feedback from the user.    (See Pars. 0015, 0223, 0230, 0234, 0280, 0281; Fig. 17)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Russell et al and Trehan, with the teachings of Turkelson et al to receive feedback from a user regarding the at least one of the images, in order to make adjustments with respect to the images to ensure that the object is imaged in the best possible light for purposes of training the machine learning model.  A person with skill in the art would be motivated to incorporate the teachings of Turkelson et al because they are a known work in the same field of endeavor (ie, using images to train a machine leaning model) which would prompt its use in the same field of .

Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Trehan in view of Russell et al, and in further view of Heida et al (US Patent Application Publication No. 2020/0202175).
With respect to independent Claim 16, Russell et al discloses the limitations of independent claim 16 as follows: 
A validation system comprising:
at least one computer having a machine learning model trained with virtual images of a plurality of items on a platform; (See Pars. 0048, 0050-0053, 0056; Figs. 1, 2, 3a; Ref. Numerals 102(camera), 108(computer), 202(images), 204(SKU), 301,302(item)
the at least one computer programmed to use the machine learning model to identify each of the plurality of items in images received from the at least one camera.  (See Pars. 0048, 0050-0053, 0056; Figs. 1, 2, 3a; Ref. Numerals 102(camera), 108(computer), 202(images), 204(SKU), 301,302(item)
Trehan, however, does not disclose the limitation related to having at least one camera configured to image a plurality of items stacked on a platform.   With respect to that limitation, Russell et al teaches the following:
at least one camera configured to image a plurality of items stacked on a platform, (See Col. 7, Lines 30-50; Col. 10, Lines 9-20; Figs. 1, 2A; Ref. Numeral 170(image based identifier-SKU), 207(platform), 209(items), "images"(images)

Neither Trehan nor Russell et al, however, disclose the limitation related to having the machine learning model trained with the use of virtual images.   With respect to that limitation, Heida et al teaches the following:
at least one computer having a machine learning model trained with virtual images of a plurality of items on a platform; (See Pars. 0049-0052; Figs. 9-11; Ref. Numerals 1321(virtual image), "camera"(not shown), "target vehicle"(stacked platform))
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Trehan and Russell et al with the teachings of Heida et al to use virtual images for training a machine learning model so that the items of interest could be manipulated and posed on the virtual image to make it easier for the machine learning model to recognize the items of interest.  A person with skill in the art would be motivated to incorporate the teachings of Heida et al because they are a known work in the same field of endeavor (ie, using virtual images with items of interest superimposed on the virtual image for easier recognition for training the 

With respect to Claim 17, which depends from independent claim 16, Trehan, Russell et al and Heida et al together teach all of the limitations of Claim 16, which are incorporated herein by reference.   With respect to Claim 17, Russell et al and Heida et al disclose as follows:
The system of claim 16 wherein the virtual images each include a real image of each of the plurality of items,	(See Russell et al: Col. 7, Lines 30-50; Col. 10, Lines 9-20; Figs. 1, 2A; Ref. Numeral 170(image based identifier-SKU), 207(platform), 209(items), 215(camera), "images"(images)
wherein the plurality of items are stacked on one another and on the platform (See Russell et al: Col. 7, Lines 30-50; Col. 10, Lines 9-20; Figs. 1, 2A; Ref. Numeral 170(image based identifier-SKU), 207(platform), 209(items), 215(camera), "images"(images)  in the virtual image.  (See Heida et al: Pars. 0049-0052; Figs. 9-11; Ref. Numerals 1321(virtual image), "camera"(not shown), "target vehicle"(stacked platform)	

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Trehan in view of Russell et al and Heida et al, as applied to the claims set forth above, and in further view of Bastian, II et al.
With respect to Claim 18, which ultimately depends from independent claim 16, 
The system of claim 17 wherein the plurality of items are cases of beverage containers.   (See Pars. 0090, 0129; Fig. 1; Ref. Numerals 127(pallet), 130(beverage container), SKU(cases of beverage containers)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Trehan, Russell et a, and Heida et al with the teachings of Bastian, II et al to have the machine learning model trained with cases of beverage containers.  A person with skill in the art would be motivated to incorporate the teachings of Bastian, II et al because it teaches cases that are filled with beverage containers which would prompt the use of cases filled with beverage containers in the field of machine learning based on obvious similarities in the cases being handled in the validation system would be recognized by one of ordinary skill in the art.

With respect to Claim 19, which ultimately depends from independent claim 16, Trehan, Russell et al, and Heida et al together teach all of the limitations of Claim 16, and Trehan, Russell et al, Heida et al, and Bastian, II et al together teach all of the limitations of Claim 18, which are incorporated herein by reference.   With respect to Claim 19, Trehan, Bastian, II et al, and Heida et al disclose as follows:
The system of claim 18 wherein the at least one computer tags (See Trehan: Pars. 0048, 0050-0053, 0056; Figs. 1, 2, 3a; Ref. Numerals 102(camera), 108(computer), 202(images), 204(SKU), 301,302(item) the cases of beverage containers (See Bastian, II et al: Pars. 0090, 0129; Fig. 1; Ref. Numerals 127(pallet), 130(beverage container), SKU(cases of beverage containers) in the virtual images (See Heida et al: Pars. 0049-0052; Figs. 9-11; Ref. Numerals 1321(virtual image), "camera"(not shown), "target vehicle"(stacked platform of beverage containers) with associated SKUs of the cases of beverage containers. 

With respect to Claim 20, which ultimately depends from independent claim 16, Trehan, Russell et al, and Heida et al together teach all of the limitations of Claim 16, and Trehan, Russell et al, Heida et al, and Bastian, II et al together teach all of the limitations of Claim 19, which are incorporated herein by reference.   With respect to Claim 20, Trehan, Bastian, II et al, and Heida et al disclose as follows:
The system of claim 19 wherein the at least one computer (See Trehan: Pars. 0048, 0050-0053, 0056; Figs. 1, 2, 3a; Ref. Numerals 102(camera), 108(computer), 202(images), 204(SKU), 301,302(item) places the cases on a pallet  (See Bastian, II et al: Pars. 0090, 0129; Fig. 1; Ref. Numerals 127(pallet), 130(beverage container), SKU(cases of beverage containers) in front of a background in the virtual image.   (See Heida et al: Pars. 0049-0052; Figs. 9-11; Ref. Numerals 1321(virtual image), "camera"(not shown), "target vehicle"(stacked platform of beverage containers)	

With respect to Claim 21, which depends from independent claim 16, Trehan, Russell et al, and Heida et al together teach all of the limitations of Claim 16, which are incorporated herein by reference.   With respect to Claim 21, Trehan, Bastian, II et al, and Heida et al disclose as follows:
The system of claim 16 wherein the machine learning model is trained (See Trehan: Pars. 0048, 0050-0053, 0056; Figs. 1, 2, 3a; Ref. Numerals 102(camera), 108(computer), 202(images), 204(SKU), 301,302(item) with virtual images (See Heida et al: Pars. 0049-0052; Figs. 9-11; Ref. Numerals 1321(virtual image), "camera"(not shown), "target vehicle"(stacked platform of  	

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Russell et al, as applied to the claims set forth above, in view of Therkildsen.
With respect to Claim 23, which depends from independent Claim 22, Russell et al teaches all of the limitations of Claim 22 which are incorporated herein by reference.   With respect to Claim 23, Therkildsen discloses as follows:
The training station of claim 22 wherein the turntable further includes a weight sensor for determining a weight of the item on the turntable.  (See Pars. 0053, 0054, 0065; Fig. 1; Ref. Numerals 4(turntable), 5(pallet), 17(items), "load cell"(weight sensor-not shown)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Russell et al Therkildsen to have the training station include a weight sensor to measure the load on the platform because it is common practice to measure a load on a platform to ensure it meets an expected weight.  A person with skill in the art would be motivated to incorporate the teachings of Therkildsen because they are a known work in the same field of endeavor (ie, using a weight sensor to measure the weight of a load on a platform) which would prompt the teachings to be employed in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Russell et al and Therkildsen, as applied to the claims set forth above, in further view of Turkelson et al.
 Claim 24, which ultimately depends from independent Claim 22, Russell et al teaches all of the limitations of Claim 22, and Russell et al and Therkildsen together teach all of the limitations of Claim 23, which are incorporated herein by reference.   With respect to Claim 24, Turkelson et al discloses as follows:
The training station of claim 23 wherein the camera is configured to capture images of the item wherein each of the images is with different lighting.  (See Pars. 0229, 0230, 0241, 0246, 0283)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Russell et al and Therkildsen with the teachings of Turkelson et al to have the camera be configured to capture images of the item wherein each of the images is with different lighting so that the item of interest is captured in images with different lighting to ensure that multiple images of the item are input to training the machine learning model.  A person with skill in the art would be motivated to incorporate the teachings of Turkelson et al because they are a known work in the same field of endeavor (ie, using different lighting for capturing images of an item for a machine learning model) which would prompt the teachings to be employed in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Russell et al, as applied to the claims set forth above, in view of Turkelson et al.
With respect to Claim 25, which depends from independent Claim 22, 
The training station of claim 22 wherein the camera is configured to capture images of the item wherein each of the images is with different lighting.  (See Pars. 0229, 0230, 0241, 0246, 0283)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Russell et al with the teachings of Turkelson et al to have the camera be configured to capture images of the item wherein each of the images is with different lighting so that the item of interest is captured in images with different lighting to ensure that multiple images of the item are input to training the machine learning model  A person with skill in the art would be motivated to incorporate the teachings of Turkelson et al because they are a known work in the same field of endeavor (ie, using different lighting for capturing images of an item for a machine learning model) which would prompt the teachings to be employed in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

Response to Arguments
Applicant’s Arguments (See Applicant’s Remarks, pages 6-10, dated 25 October 2021) are not persuasive.  With respect to Claims 1, 2 and 7, Applicant argues that there is no reasonable rationale to modify Russell in the manner proposed in light of Trehan.  Examiner respectfully disagrees. Simply because, as Applicant argues, “Russell expresses no concern for identifying individual products on the pallet or validating the individual products on the pallet” is irrelevant when considering whether the structure of Trehan can perform the function of capturing “each item having an associated SKU” as set forth in Claim 1.  Furthermore, Russell’s purpose or intended result does not have to “express concern for identifying individual products on the pallet”.  Applicant has presented no argument that the structure of either Russell or Trehan is incapable of performing the function set forth in the Applicant’s claim limitations.
may have limited detection ranges, not that they are incapable of performing under any circumstances or in every application.  Simply that there are differences between two references is insufficient to establish that such references "teach away" from any combination thereof.  In re Beattie, 974 F.2d 1309, 1312-13, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992).
	With respect to Claims 12, 13, 14, 15, 16, and 17, Applicant argues that Trehan is inapplicable because Trehan discloses image classification for use in a retail environment.  Examiner respectfully disagrees.  The environment in which the camera captures images for use in training through a machine learning model is irrelevant.  The citations cited with respect to the Trehan reference clearly disclose the use of images to identify SKUs as follows: “Based for example on analysis of the base image obtained, the base images are combined in various positions, sizes, and color filters that results in high accuracy in identifying the Stock Keeping Unit (SKU) in the stream of images. Further, the neural networks are trained for identifying an object of interest of known Stock Keeping Unit (SKU) in the stream of input images”.
	With respect to Claims 18-21, Applicant argues again that Trehan is inapplicable because Trehan discloses image classification for use in a retail environment.  Examiner again respectfully disagrees mutatis mutandis.
	With respect to Claims 24 and 25, Applicant argues that “There would be no reasonable rationale for modifying Russell to take multiple images with different lighting”.  Examiner respectfully disagrees.  The reasonable rationale would be to have the camera configured to capture images of the item wherein each of the images is with different lighting so that the item of interest is captured in images with different lighting to ensure that multiple images of the item In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”).  For all of the foregoing reasons, Claims 1-25 stand rejected.

Examiner’s Note
Examiner has cited particular paragraphs and figures in the references as applied to the claims set forth hereinabove for the convenience of the Applicant.  While the specified citations are representative of the teachings in the art and are applied to specific limitations within the individual claims, other passages and figures in the cited references may be applicable, as well. It is respectfully requested that the Applicant, in preparing any response to the Office Action, fully consider the references in their entirety as potentially teaching all or part of the claimed invention, in addition to the context of the passage(s) as taught by the prior art or as disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definitions that are not specifically set forth in the claims.

Allowable Subject Matter
Claims 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).